Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES (in thousands) Our ratio of earnings to fixed charges is as follows: Six Months Ended June 30, 2017 Earnings: Income (loss) from continuing operations before provision for income taxes and noncontrolling interest $ ) $ ) Interest expense and other Portion of rents representative of the interest factor(1) $ ) Fixed charges: Interest expense, including amount capitalized $ Portion of rents representative of the interest factor(1) $ Ratio of earnings to fixed charges(2) 2.95x 1.77x 1.31x — — 33% of rental expense For the years ended December31, 2014 and 2013, earnings were deficient to cover fixed charges by $67,763 and $443,997, respectively, primarily as a result of operating losses.
